Lumpkin, J.
1. Voluntary manslaughter was not involved in the case under the evidence, and there was no error in omitting to give a charge on the subject of that grade of homicide.
(a) If voluntary manslaughter had been involved in the statement of the prisoner alone, and a charge on that subject had been desired, it should have been duly requested.
2. Where the presiding judge instructed the jury, “before you would be authorized to find the defendant guilty, gentlemen, you would have to believe that he was guilty beyond a reasonable doubt, — not beyond any doubt, but beyond a reasonable doubt,” it was not error that the court did not in that connection go further and explain to the jury what a reasonable doubt was.
3. There was no merit in any of the grounds of the motion for a new trial. The verdict was supported by the evidence, and there was no error in overruling the motion.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.